Exhibit 10.8

TE Connectivity Ltd.
2007 Stock and Incentive Plan

Terms and Conditions

of

Stock Option Award

< XXXX >

STOCK OPTION AWARD made as of [XXXX] (the “Grant Date”).

1.Grant of Stock Option. TE Connectivity Ltd. (the “Company”) has granted you a
Stock Option to purchase [XXXX] Shares, subject to the provisions of this Award
Agreement, including any special terms and conditions for your country in the
appendix attached hereto (the “Appendix”). This Stock Option is a nonqualified
Stock Option.

2.Exercise Price. The purchase price per Share underlying the Stock Option is
$[XX.XX] (the “Exercise Price”).

3.Vesting. The Stock Option will vest and become exercisable in four (4) equal
installments, with the first installment vesting on the first November 15 that
is at least twelve (12) months from the Grant Date and the remaining three (3)
installments on the following three (3) anniversaries of the first vesting date
(the “Normal Vesting Terms”).

4.Term of the Stock Option. Unless the Stock Option is earlier forfeited or
cancelled, the Stock Option must be exercised before the close of the New York
Stock Exchange (“NYSE”) on the day that is the 10th anniversary of the Grant
Date, and if the NYSE is not open for business on the Expiration Date, the Stock
Option will expire at the close of the NYSE’s prior business day (the
“Expiration Date”).

5.Termination of Employment.

(a)Any portion of the Stock Option that has not vested as of your Termination of
Employment, other than as set forth under Sections 6, 7, 8 and 9 herein, will be
immediately forfeited, and your rights with respect to such portion of the Stock
Option will end.

(b)You may exercise the portion of the Stock Option that has vested prior to
your Termination of Employment by the earlier of (a) the Expiration Date, and
(b) ninety (90) days from your Termination of Employment, subject to Sections 6,
7, 8 and 9 herein, as applicable.

6.Retirement Eligible.

(a)If, at the time of your Termination of Employment, you attained age 55 and
have completed at least five years of service, provided that the sum of your age
and years of service

1/21

--------------------------------------------------------------------------------

with the Company is 65 or higher, your Stock Option will continue to vest under
the terms and conditions hereunder following your Termination of Employment to
the same extent you would have vested had you not had a Termination of
Employment, provided that (i) you continue to satisfy all other applicable
conditions as may be established by the Committee on or prior to the date of
your Termination of Employment with respect to such continued vesting, (ii) you
are not terminated for Cause and (iii) if your Termination of Employment is due
to your voluntary Retirement, you shall have provided written notice to the
Company of your Retirement at least six months (or one year in the case of a
Band 0, Band 1 or Band 2 Employee) prior to your Retirement.

(b)If you meet the requirements for retirement described in Section 6(a), then
any portion of the Stock Option that has vested prior to your Termination of
Employment or will vest thereafter will expire on the earlier of (i) Expiration
Date, and (ii) the fifth anniversary of your Termination of Employment.

(c)Notwithstanding the foregoing, if the Company receives an opinion of counsel
that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result in the favorable retirement treatment,
which otherwise would apply to the Stock Option pursuant to this Section 6,
being deemed unlawful and/or discriminatory, then the Company will not apply the
favorable retirement treatment at the time of your Termination of Employment and
the Stock Option will be treated as they would under the rules that otherwise
would have applied as if your Termination of Employment did not qualify as a
retirement pursuant to this Section 6.

7.Death or Disability. If your Termination of Employment is a result of your
death or Disability, any unvested portion of the Stock Option will immediately
vest and become exercisable, and your Stock Option will expire on the earlier of
(i) the Expiration Date, and (ii) the third anniversary of your Termination of
Employment due to death or Disability.

8.Change in Control. Except as may be otherwise provided by the Committee, if
your Termination of Employment occurs after a Change in Control, your Stock
Option (or any other form of equity award or compensation that replaces your
Stock Option as a result of the Change in Control) will immediately become fully
vested, and you will be entitled to exercise the Stock Option until the earlier
of (x) the Expiration Date or (y) the third anniversary of your Termination of
Employment, provided that:

(a) your employment is terminated by the Company or, if different, the
Subsidiary employing you (the “Employer”), for any reason other than Cause,
Disability or death in the twelve (12) month period following the Change in
Control; or

(b) you terminate your employment with the Company or the Employer after one of
the following events within the twelve (12) month period following the Change in
Control:

i.the Company or the Employer (1) assigns or causes to be assigned to you duties
inconsistent in any material respect with your position as in effect immediately
prior to the Change in Control; (2) makes or causes to be made any material
adverse change in your position, authority, duties or responsibilities; or (3)
takes

2/21

--------------------------------------------------------------------------------

or causes to be taken any other action which, in your reasonable judgment, would
cause you to violate your ethical or professional obligations (after written
notice of such judgment has been provided by you to the Company or the Employer
and the Company or the Employer has been given a fifteen (15) day period within
which to cure such action) or

ii.the Company or the Employer, without your consent, (1) requires you to
relocate to a principal place of employment more than fifty (50) miles from your
existing place of employment; or (2) materially reduces your base salary, annual
bonus, or retirement, welfare, stock incentive, perquisite (if any) and other
benefits taken as a whole (collectively, a “Change in Control Termination”).



provided, however, that none of the events described in this sentence shall
constitute a Change in Control Termination unless and until (w) you first notify
the Company in writing describing in reasonable detail the condition which
constitutes a Change in Control Termination within ninety (90) days of its
occurrence, (x) the Company fails to cure such condition within thirty (30) days
after the Company’s receipt of such written notice, (y) notwithstanding such
efforts, the condition continues to exist, and (z) you terminate employment
within sixty (60) days after the end of such thirty (30)-day cure period.

9.Termination of Employment as a Result of a Divestiture or Outsourcing. If the
business in which you are employed is being separated from the Company as a
result of a Disposition of Assets, Disposition of a Subsidiary or an Outsourcing
Agreement, and, as of the closing date of the applicable transaction you are
designated in the transaction documents (either individually or by
classification) as a “business employee” (or similar designation) who will be
terminating employment with the Company and its Subsidiaries either because (i)
you will remain with the separated business after the transaction or be
transferred to the employment of the buyer or Outsourcing Agent as a result of
the transaction; or (ii) you will not be offered continued employment by the
Company or a Subsidiary, buyer or Outsourcing Agent after the close of the
transaction, then your Stock Option Award will vest and become exercisable pro
rata (standard rounding to the nearest Share in full-month increments) based on
(a) the number of whole months that you have completed from the Grant Date
through the end of the month of the closing date of the applicable transaction
over the original number of months of the vesting period, times (b) the total
number of Shares subject to the Stock Option on the Grant Date minus (c) the
number of Shares previously vested pursuant to the Normal Vesting Terms. If you
become entitled to the pro rata vesting described in this Section 9, you will
not be entitled to any further vesting in your Stock Option Award, unless you
are transferred to employment with the Company or a Subsidiary in a position
outside of the business that is being separated from the Company (with the
intent of continued employment with the Company or a Subsidiary outside of the
separated business) prior to your Termination of Employment as a result of the
Disposition of Assets, Disposition of a Subsidiary or an Outsourcing Agreement.
The vested portion of your Stock Option Award will expire on the earlier of (x)
the Expiration Date and (y) the third anniversary of your Termination of
Employment.

Notwithstanding the foregoing, you shall not be eligible for such pro rata
vesting and extended expiration date if (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement or related
agreements, or

3/21

--------------------------------------------------------------------------------

on the effective date of such Outsourcing Agreement applicable to you (the
“Applicable Employment Date”), and (ii) you are offered Comparable Employment
with the buyer, successor company or outsourcing agent, as applicable, but do
not commence such employment on the Applicable Employment Date.

For the purpose of this Section 9, (i) “Comparable Employment” shall mean
employment at a base salary rate and bonus target that is at least equal to the
base salary rate and bonus target in effect immediately prior to your
Termination of Employment and at a location that is no more than 50 miles from
your existing place of employment; (ii) “Disposition of Assets” shall mean the
disposition by the Company or a Subsidiary of all or a portion of the assets
used by the Company or Subsidiary in a trade or business to an unrelated
corporation or entity; (iii) “Disposition of a Subsidiary” shall mean the
disposition by the Company or a Subsidiary of its interest in a Subsidiary to an
unrelated individual or entity, provided that such Subsidiary ceases to be a
Subsidiary as a result of such disposition; and (iv) “Outsourcing Agreement”
shall mean a written agreement between the Company or a Subsidiary and an
unrelated third party (“Outsourcing Agent”) pursuant to which (a) the Company
transfers the performance of services previously performed by employees of the
Company or Subsidiary to the Outsourcing Agent, and (b) the Outsourcing
Agreement includes an obligation of the Outsourcing Agent to offer employment to
any employee whose employment is being terminated as a result of or in
connection with said Outsourcing Agreement.

10.Payment of Exercise Price. To exercise the Stock Option, you must pay the
Exercise Price for the Shares underlying the exercised portion of the Stock
Option. You may pay the Exercise Price in cash, or by certified check, bank
draft, wire transfer or postal or express money order. You may also pay the
Exercise Price by using one or more of the following methods: (i) delivering to
the Company or its agent a properly executed exercise notice, together with
irrevocable instructions to a broker to deliver promptly (within the typical
settlement cycle for the sale of equity securities on the relevant trading
market, or otherwise in accordance with Regulation T issued by the Federal
Reserve Board) to the Company sale or loan proceeds adequate to satisfy the
portion of the Exercise Price being so paid; (ii) if expressly approved by the
Committee, tendering to the Company (by physical delivery or attestation) or its
agent certificates of Shares that you have held for six (6) months or longer
(unless the Committee, in its discretion, waives this six-month period) and that
have an aggregate Fair Market Value as of the day prior to the date of exercise
that is enough to satisfy the Exercise Price and any applicable taxes being so
paid; or (iii) if such form of payment is expressly authorized by Board or
Committee, instructing the Company to withhold Shares that would otherwise be
issued were the Exercise Price to be paid in cash and that have an aggregate
Fair Market Value as of the date of exercise that is enough to satisfy the
Exercise Price and any applicable taxes being so paid. Notwithstanding the
foregoing, you may not tender any form of payment that the Company determines,
in its sole and absolute discretion, could violate any law or regulation. You
are not required to purchase all Shares subject to the Stock Option at one time,
but you must pay the full Exercise Price for all Shares that you elect to
purchase before they will be delivered.

11.Exercise of Stock Option. Subject to the terms and conditions of this Award
Agreement, the Stock Option may be exercised by contacting the stock plan
administrator. If the Stock Option is exercised after your death, the Company
will deliver Shares only after the Committee or its designee has determined that
the person exercising the Stock Option is the duly

4/21

--------------------------------------------------------------------------------

appointed executor or administrator of your estate or the person to whom the
Stock Option has been transferred by your will or by the applicable laws of
descent and distribution.

12.Responsibility for Taxes. Regardless of any action the Company or the
Employer takes with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related items related to your participation
in the Plan and legally applicable to you (“Tax-Related Items”), by accepting
the Award, you acknowledge that the ultimate liability for all Tax-Related Items
is and remains your responsibility and may exceed the amount actually withheld
by the Company or the Employer. You further acknowledge that the Company and/or
the Employer (a) make no representations or undertakings regarding the treatment
of any Tax-Related Items in connection with any aspect of the Stock Option,
including, but not limited to, the grant, vesting or exercise of the Stock
Option, the issuance of Shares upon exercise of the Stock Option, the subsequent
sale of Shares acquired pursuant to such issuance and the receipt of any
dividends; and (b) do not commit to and are under no obligation to structure the
terms of the Award or any aspect of the Stock Option to reduce or eliminate your
liability for Tax-Related Items or achieve any particular tax result. Further,
if you become subject to tax in more than one jurisdiction, you acknowledge that
the Company and/or the Employer (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

Prior to any relevant taxable or tax withholding event, as applicable, you will
pay or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy all Tax-Related Items. In this regard, you authorize the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy any applicable withholding obligations with regard to all Tax-Related
Items by one or a combination of the following:

i.withholding from your wages or other cash compensation paid to you by the
Company and/or the Employer;

ii.withholding from proceeds of the sale of Shares acquired upon exercise of the
Stock Option either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization); or

iii.withholding in Shares to be issued upon exercise of the Stock Option.



The Company may withhold or account for Tax-Related Items by considering
applicable statutory withholding amounts or other applicable withholding rates,
including maximum rates, in which case you may receive a refund of any
over-withheld amount in cash and will have no entitlement to the Shares
equivalent. If the obligation for Tax-Related Items is satisfied by withholding
in Shares, for tax purposes, you are deemed to have been issued the full number
of Shares subject to the exercised Stock Option, notwithstanding that a number
of the Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of your participation in the Plan.

Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The

5/21

--------------------------------------------------------------------------------

Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares if you fail to comply with your obligations in connection with the
Tax-Related Items.

13.Transfer of Stock Option. You may not transfer any interest in the Stock
Option except by will or the laws of descent and distribution. Any other attempt
to dispose of your interest in the Stock Option will be null and void.

14.Covenant; Forfeiture of Award; Agreement to Reimburse Company.

(a)If you have been terminated for Cause, any Stock Option shall be immediately
rescinded and, in addition, you hereby agree and promise immediately to deliver
to the Company the number of Shares (or, in the discretion of the Committee, the
cash value of said Shares) you received for Stock Options that were exercised
during the six (6) month period prior to your Termination of Employment.

(b)If, after your Termination of Employment, the Committee determines in its
sole discretion that while you were an employee of the Company or a Subsidiary
you engaged in activity that would have constituted grounds for the Company or
Subsidiary to terminate your employment for Cause, then the Company will
immediately rescind any vested but unexercised portion of the Stock Option and
you will immediately forfeit any and all rights you have remaining on the date
the Committee makes such determination with respect to the Stock Option. In
addition, you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
Shares) you received for Stock Options (i) that were exercised during the six
(6) month period prior to your Termination of Employment and (ii) that were
exercised following your Termination of Employment.

(c) If the Committee determines, in its sole discretion, that at anytime after
your Termination of Employment and prior to the later of (i) second anniversary
of your Termination of Employment; and (ii) the date you fully exercised any
Stock Options granted hereunder you (i) disclosed business confidential or
proprietary information related to any business of the Company or Subsidiary or
(ii) have entered into an employment or consultation arrangement (including any
arrangement for employment or service as an agent, partner, stockholder,
consultant, officer or director) with any entity or person engaged in a business
and (1) such employment or consultation arrangement would likely (in the sole
judgment of the Committee) result in the disclosure of business confidential or
proprietary information related to any business of the Company or a Subsidiary
to a business that is competitive with any Company or Subsidiary business as to
which you have had access to business strategic or confidential information, and
(2) the Committee has not approved the arrangement in writing, then any Stock
Option that you have not exercised (whether vested or unvested) will immediately
be rescinded, and you will forfeit any rights you have with respect to this
Stock Option as of the date of the Committee’s determination. In addition, you
hereby agree and promise immediately to deliver to the Company, Shares (or, in
the discretion of the Committee, cash) equal in value to the amount of any
profit you realized upon an exercise of the Stock Option during the period
beginning six (6) months prior to your Termination of Employment and ending on
the Committee’s determination date.

6/21

--------------------------------------------------------------------------------

(d)The Committee shall be entitled to require that you repay all or part of any
amount received (whether in cash or Shares) pursuant to the terms of this Award
(i) to the extent it deems it necessary or appropriate to comply with any
current or future rules of the U.S. Securities Exchange Commission, the NYSE or
any other governmental agency, as they may be amended from time to time, (ii) to
the extent it deems it necessary or appropriate to comply with the requirements
of the Sarbanes-Oxley Act of 2002, the Dodd-Frank Wall Street Reform and
Consumer Protection Act, or other applicable law, regulation or stock exchange
listing requirement, as may be in effect from time to time, or (iii) to the
extent otherwise deemed appropriate by the Committee to recover any overpayment
or mistaken payment that was based on deficient financial information, and you
hereby agree and promise to promptly remit to the Company any such amount.

15.Adjustments. In the event of any stock split, reverse stock split, dividend
or other distribution (whether in the form of cash, Shares, other securities or
other property), extraordinary cash dividend, recapitalization, merger,
consolidation, split-up, spin-off, reorganization, combination, repurchase or
exchange of Shares or other securities, the issuance of warrants or other rights
to purchase Shares or other securities, or other similar corporate transaction
or event, the Committee shall adjust the number and kind of Shares covered by
the Stock Option, the Exercise Price and other relevant provisions to the extent
necessary to prevent dilution or enlargement of the benefits or potential
benefits intended to be provided by the Stock Option.

16.Restrictions on Exercise. Exercise of the Stock Option is subject to the
conditions that, to the extent required at the time of exercise, (a) the Shares
underlying the Stock Option will be duly listed, upon official notice of
issuance, upon the NYSE, and (b) a Registration Statement under the Securities
Act with respect to the Shares will be effective or an exemption from
registration will apply. The Company will not be required to deliver any Shares
until all applicable federal, state, foreign and local laws and regulations have
been complied with and all legal matters in connection with the issuance and
delivery of the Shares have been approved by counsel of the Company.

17.Insider Trading; Market Abuse Laws. By accepting the Award, you acknowledge
that you have read and understand the Company’s insider trading policy, and are
aware of and understand your obligations under federal securities laws in
respect of trading in the Company’s securities. The Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the exercise of the Stock Option or the disposition of Shares received upon
exercise of the Stock Option to the extent that the Company has a right of
recovery or reimbursement under applicable securities laws.

You acknowledge that, depending on your or your broker’s country of residence or
where the Shares are listed, you may be subject to insider trading restrictions
and/or market abuse laws, which may affect your ability to accept, acquire, sell
or otherwise dispose of Shares, rights to Shares (e.g., Stock Option) or rights
linked to the value of Shares under the Plan during such times as you are
considered to have “inside information” regarding the Company (as defined by the
laws or regulations in your country). Local insider trading laws and regulations
may prohibit the cancellation or amendment of orders you placed before you
possessed inside information. Furthermore, you could be prohibited from (i)
disclosing inside information to any third party,

7/21

--------------------------------------------------------------------------------

including fellow employees (other than on a “need to know” basis) and (ii)
“tipping” third parties or causing them otherwise to buy or sell Company
securities. Any restrictions under these laws or regulations are separate from
and in addition to any restrictions that may be imposed under the Company’s
insider trading policy. You acknowledge that it is your responsibility to comply
with any applicable restrictions, and you should speak to your personal advisor
on this matter.

18.Plan Terms Govern. The exercise of the Stock Option, the disposition of any
Shares received upon exercise of the Stock Option, and the treatment of any gain
on the disposition of these Shares are subject to the terms of the Plan and any
rules that the Committee may prescribe. The Plan document, as may be amended
from time to time, is incorporated into this Award Agreement. Capitalized terms
used in this Award Agreement have the meaning set forth in the Plan, unless
otherwise stated in this Award Agreement. In the event of any conflict between
the terms of the Plan and the terms of this Award Agreement, the Plan will
control. By accepting the Award, you acknowledge receipt of the Plan, as in
effect on the date of this Award Agreement.

19.Data Privacy. By accepting the Award, you hereby explicitly and unambiguously
consent to the collection, use and transfer, in electronic or other form, of
your personal data as described in this Award Agreement and any other grant
materials by and among, as applicable, the Company, your Employer and any other
Subsidiaries for the exclusive purpose of implementing, administering and
managing your participation in the Plan.

You understand that the Company and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address,
email address and telephone number, date of birth, social insurance number,
passport or other identification number, salary, nationality, job title, any
Shares or directorships held in the Company, details of all Stock Options or any
other entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor (“Data”), for the exclusive purpose of implementing,
administering and managing the Plan.

You understand that Data may be transferred to any third parties assisting the
Company with the implementation, administration and management of the Plan. You
understand that these recipients of Data may be located in the United States or
elsewhere, and that the recipients’ country (e.g., the United States) may have
different data privacy laws and protections than your country. You understand
that if you reside outside the United States you may request a list with the
names and addresses of any potential recipients of Data by contacting your local
Human Resources Representative. You authorize the Company and the recipients
assisting the Company (presently or in the future) with implementing,
administering and managing the Plan to receive, possess, use, retain and
transfer Data, in electronic or other form, for the sole purpose of
implementing, administering and managing your participation in the Plan. You
understand that Data will be held only as long as is necessary to implement,
administer and manage your participation in the Plan. You understand that if you
reside outside the United States you may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing your local Human Resources
Representative. Further, you understand that you are providing the consents
herein on a purely voluntary basis. If you do not consent, or if you later seek
to revoke the consents, your employment or service with the

8/21

--------------------------------------------------------------------------------

Employer will not be affected; the only consequence of refusing or withdrawing
the consents is that the Company would not be able to grant Stock Options or
other equity awards to you or administer or maintain such awards. Therefore, you
understand that refusing or withdrawing your consent may affect your ability to
participate in the Plan. For more information on the consequences of your
refusal to consent or withdrawal of consent, you understand that you may contact
your local Human Resources Representative.

20.Nature of Grant. By accepting the Award, you acknowledge, understand and
agree that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;

(b)the grant of the Stock Option is exceptional, voluntary and occasional and
does not create any contractual or other right to receive future grants of stock
options, or benefits in lieu of stock options, even if stock options have been
granted repeatedly in the past;

(c)all decisions with respect to future stock option grants, if any, will be at
the sole discretion of the Company;

(d)your participation in the Plan shall not be interpreted to form an employment
contract or relationship with the Company or any Subsidiary nor create a right
to further employment with the Employer and shall not interfere with the ability
of the Employer to terminate your employment relationship at any time;

(e)you are voluntarily participating in the Plan;

(f)the Stock Option and the Shares subject to the Stock Option, and the value of
and income from same, are not intended to replace any pension rights or
compensation;

(g)the Stock Option and the Shares subject to the Stock Option, and the value of
and income from same, are not part of normal or expected compensation or salary
for purposes of calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, holiday pay, bonuses, long-service awards,
leave-related payments, pension or retirement or welfare benefits or similar
mandatory payments;

(h)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(i)if the underlying Shares do not increase in value, the Stock Option will have
no value;

(j)if you exercise the Stock Option and obtain Shares, the value of the Shares
acquired upon exercise may increase or decrease in value, even below the
Exercise Price;

(k)in consideration of the Stock Option Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Stock Option
resulting from your Termination of Employment with the Company or the Employer
(for any reason whatsoever and whether or not in breach of local labor laws);
and except where expressly prohibited under applicable laws, you irrevocably
release the Company and the Employer from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of

9/21

--------------------------------------------------------------------------------

competent jurisdiction to have arisen, you shall be deemed irrevocably to have
waived your entitlement to pursue such claim;

(l)the Stock Option and the Shares subject to the Stock Option, and the value of
and income from same, are not granted as consideration for, or in connection
with, any service you may provide as a director of any Subsidiary;

(m)the Stock Option and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability;

(n)you have no rights as a stockholder of the Company pursuant to the Stock
Option until you exercise the Stock Option and Shares are actually delivered to
you; and

(o)if you reside outside the United States,

(A)the Stock Option and the Shares subject to the Stock Option, and the value of
and income from same, are not part of normal or expected compensation or salary
for any purpose; and

(B)neither the Company, the Employer, nor any other Subsidiary will be liable
for any foreign exchange rate fluctuation between any local currency and the
U.S. dollar that may affect the value of the Stock Option, any amounts due to
you pursuant to the exercise of the Stock Option or the subsequent sale of any
Shares acquired upon exercise.

21.No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding your
participation in the Plan, the exercise of your Stock Option or your acquisition
or sale of the underlying Shares. You should consult with your own personal tax,
legal and financial advisors regarding your participation in the Plan before
taking any action related to the Plan.

22.Incorporation of Other Agreements. This Award Agreement and the Plan
constitute the entire understanding between you and the Company regarding the
Stock Option. This Award Agreement supersedes any prior agreements, commitments
or negotiations concerning the Stock Option.

23.Severability. The invalidity or unenforceability of any provision of this
Award Agreement will not affect the validity or enforceability of the other
provisions of this Award Agreement, which will remain in full force and effect.
Moreover, if any provision is found to be excessively broad in duration, scope
or covered activity, the provision will be construed so as to be enforceable to
the maximum extent compatible with applicable law.

24.Language. You acknowledge that you are sufficiently proficient in English to
understand the terms and conditions of the Award Agreement or have had the
ability to consult with an advisor who is sufficiently proficient in the English
language. Furthermore, if you have received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

10/21

--------------------------------------------------------------------------------

25.Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means. You hereby consent to receive such documents by
electronic delivery and agree to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

26.Imposition of Other Requirements. The Company reserves the right to impose
other requirements on your participation in the Plan, on the Stock Option Award
and on any Shares acquired under the Plan, to the extent the Company determines
it is necessary or advisable for legal or administrative reasons, and to require
you to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

27.Governing Law and Venue. The Award Agreement is to be governed by and
construed in accordance with the laws of Switzerland, without regard to the
conflict of laws principles thereof.

For purposes of litigating any dispute that arises under this grant or this
Award Agreement, the parties hereby submit to and consent to the jurisdiction of
the State of Pennsylvania and agree that such litigation shall be conducted in
the courts of Chester County, Pennsylvania, or the federal courts for the United
States for the Eastern District of Pennsylvania, where this Award is made and/or
to be performed.

28.Waiver. You acknowledge that a waiver by the Company of breach of any
provision of the Award Agreement will not operate or be construed as a waiver of
any other provision of the Award Agreement, or of any subsequent breach by you
or any other Participant.

29.Appendix. Notwithstanding any provisions in the Award Agreement, the Stock
Option will be subject to any special terms and conditions for your country set
forth in the Appendix attached hereto. Moreover, if you relocate to one of the
countries included in the Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Appendix constitutes part of the Award Agreement.

30.Foreign Asset/Account Reporting; Exchange Control Requirements. Certain
applicable foreign asset and/or foreign account reporting requirements and
exchange controls may affect your ability to acquire or hold Shares acquired
under the Plan or cash received from participating in the Plan (including from
any dividends paid on Shares acquired under the Plan) in a brokerage or bank
account outside your country. You may be required to report such accounts,
assets or transactions to the tax or other authorities in your country. You may
also be required to repatriate sale proceeds or other funds received as a result
of your participation in the Plan to your country through a designated bank or
broker and/or within a certain time after receipt. You acknowledge that you are
responsible for complying with any applicable regulations, and that you should
speak to your personal legal advisor for any details.







11/21

--------------------------------------------------------------------------------

*****

By accepting this Award, you agree to the following:

(i)you have carefully read, fully understand and agree to all of the terms and
conditions described in this Award Agreement and the Plan; and

(ii)you understand and agree that this Award Agreement and the Plan constitute
the entire understanding between you and the Company regarding the Stock Option,
and that any prior agreements, commitments or negotiations concerning the Stock
Option are replaced and superseded.

(iii) FOR EU/EEA PARTICIPANTS ONLY: you declare that you expressly agree with
the data processing practices described in the “Data Privacy Information and
Consent” section of the EU/EEA Countries appendix (the “Data Privacy
Provisions”), and consent to the collection, processing and use of data by the
Company and the transfer of data to the recipients mentioned in the Data Privacy
Provisions, including recipients located in countries that do not provide an
adequate level of protection from an EU/EEA data protection law perspective, for
the purposes described in the Data Privacy Provisions. You understand that
providing your signature below (or accepting the award agreement electronically)
is a condition of receiving the equity award under the equity incentive plan and
that the Company may cancel the equity award if a signature is not provided. You
understand that you may withdraw your consent at any time with future effect for
any or no reason as described in the Data Privacy Provisions.





Terrence R. Curtin

Chief Executive Officer,

TE Connectivity

12/21

--------------------------------------------------------------------------------

Appendix

to the

Terms and Conditions

of

Stock Option Award

under the

TE Connectivity Ltd.

2007 Stock and Incentive Plan

Capitalized terms not specifically defined in this Appendix have the same
meaning assigned to them in the Plan and/or the Award Agreement to which this
Appendix is attached.

Terms and Conditions

This Appendix includes additional terms and conditions that govern the grant of
Stock Options in your country. If you are a citizen or resident of a country
other than the one in which you are currently residing and/or working, transfer
residency and/or employment to another country after the grant but prior to the
vesting and/or exercise of the Stock Options, or are considered a resident of
another country for local law purposes, the Company may, in its discretion,
determine to what extent the additional terms and conditions contained herein
will apply to you.

Notifications

This Appendix also includes information regarding exchange controls and certain
other issues of which you should be aware with respect to your participation in
the Plan. The information is based on the securities and other laws in effect in
the respective countries as of November 2019. Such laws are often complex and
change frequently. As a result, the Company strongly recommends that you not
rely on the information noted herein as the only source of information relating
to the consequences of your participation in the Plan because the information
may be out of date at the vesting or exercise of the Stock Options, receipt of
any dividends or the subsequent sale of the Shares. In addition, the information
is general in nature and may not apply to your particular situation, and the
Company is not in a position to assure you of any particular result.
Accordingly, you should seek appropriate professional advice as to how the
relevant laws in your country may apply to your situation. If you are a citizen
or resident of a country other than the one in which you are currently residing
and/or working, transfer residency and/or employment to another country after
the Stock Options are granted to you, or are considered a resident of another
country for local law purposes, the notifications contained herein may not be
applicable to you.



13/21

--------------------------------------------------------------------------------

EU/EEA COUNTRIES

Terms and Conditions

The following terms and conditions will apply if you work or reside in a
European Union (“EU”) / European Economic Area (“EEA”) country.

Data Privacy Information and Consent. The following provisions replace Section
19 of the Award Agreement:

(a)Data Collection and Usage. The Company and the Employer collect, process and
use certain personal information about you, including, but not limited to, your
name, home address, telephone number, email address, date of birth, social
insurance number, passport or other identification number, salary, nationality,
job title, any shares or directorships held in the Company, details of all Stock
Options, and any other rights to Shares awarded, canceled, exercised, vested,
unvested or outstanding in your favor (“Data”), for purposes of implementing,
administering and managing your participation in the Plan. The legal basis,
where required, for the processing of Data is the explicit declaration of the
consent you provide when signing or electronically agreeing to the Award
Agreement.
(b)Stock Plan Administration Service Providers. The Company transfers Data to
UBS Financial Services Inc. and certain of its affiliates (“UBS”), which is
assisting the Company with the implementation, administration and management of
the Plan. You may be asked to agree on separate terms and data processing
practices with UBS, with such agreement being a condition to your ability to
participate in the Plan.
(c)Other Service Provider Data Recipients. The Company and the Employer also may
transfer Data to other third party service providers, if necessary to ensure
compliance with applicable tax, exchange control, securities and labor law. Such
third party service providers may include the Company’s legal counsel as well as
its auditor/accountant/third party vendor (currently Deloitte, Willis Towers
Watson). Wherever possible, the Company will anonymize data, but you understand
that your Data may need to be transferred to such providers to ensure compliance
with applicable law and/or tax requirements.
(d)International Data Transfers. The Company, UBS and its other service
providers described above under (c) have operations in the United States. Your
country or jurisdiction may have different data privacy laws and protections
than the United States. For example, the European Commission has issued a
limited adequacy finding with respect to the United States that applies only to
the extent companies register for the EU-U.S. Privacy Shield program. The
Company has registered for the EU-U.S. Privacy Shield program and, as such, may
transfer Data from the EU to the U.S. in reliance on the program.
(e)Data Retention. The Company will hold and use Data only as long as is
necessary to implement, administer and manage your participation in the Plan, or
as required to comply with legal or regulatory obligations, including under tax,
exchange control, labor and securities laws. This period may extend beyond your
employment with the Employer. When the Company or the Employer no longer need
Data for any of the above purposes, they will cease processing it in this
14/21

--------------------------------------------------------------------------------

context and remove it from all of their systems used for such purposes to the
fullest extent practicable.
(f)Voluntariness and Consequences of Consent Denial or Withdrawal. Participation
in the Plan is voluntary and you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke the
consent, your salary from or employment relationship with the Employer will not
be affected. The only consequence of refusing or withdrawing consent is that the
Company would not be able to grant the Stock Option under the Plan or administer
or maintain your participation in the Plan. Therefore, you understand that
refusing or withdrawing your consent may affect your ability to participate in
the Plan. For more information on the consequences of your refusal to consent or
withdrawal of consent, you understand that you may contact your local human
resources representative.
(g)Data Subject Rights. You may have a number of rights under data privacy laws
in your jurisdiction. Depending on where you are based, such rights may include
the right to (i) request access to or copies of Data the Company processes, (ii)
rectify incorrect Data, (iii) delete Data, (iv) restrict the processing of Data,
(v) restrict the portability of Data, (vi) lodge complaints with competent
authorities in your jurisdiction, and/or (vii) receive a list with the names and
addresses of any potential recipients of Data. To receive clarification
regarding these rights or to exercise these rights, you can contact your local
human resources representative.


AUSTRIA

There are no country-specific provisions.

CANADA

Terms and Conditions

Payment of Exercise Price. The following provision supplements Section 10 of the
Award Agreement:

Due to regulatory requirements, you understand that you are prohibited from
surrendering Shares that you already own to pay the Exercise Price or any
Tax-Related Items in connection with the exercise of the Stock Options. The
Company reserves the right to permit this method of payment depending upon the
development of local law.

The following terms and conditions will apply if you are a resident of Quebec:

Language Consent. The parties acknowledge that it is their express wish that the
Award Agreement, including this Appendix, as well as all documents, notices, and
legal proceedings entered into, given or instituted pursuant hereto or relating
directly or indirectly hereto, be drawn up in English.

Consentement relatif à la langue utilisée. Les parties reconnaissent avoir exigé
la rédaction en anglais de cette convention [“Award Agreement”], ainsi que de
tous documents, avis et procédures judiciaires, exécutés, donnés ou intentés en
vertu de, ou liés directement ou indirectement à la présente convention, soient
rédigés en langue anglaise.

15/21

--------------------------------------------------------------------------------

Data Privacy. The following provisions supplement Section 19 of the Award
Agreement:

You hereby authorize the Company and the Company’s representatives to discuss
with and obtain all relevant information from all personnel involved in the
administration and operation of the Plan. You further authorize the Company, the
Employer, and any other Subsidiary to disclose and discuss the Plan with their
advisors. You further authorize the Company, the Employer and any other
Subsidiary to record such information and to keep such information in your
employee file.

Notifications

Securities Law Information. You will not be permitted to sell or otherwise
dispose of the Shares acquired upon exercise of the Stock Option within Canada.
You will only be permitted to sell or dispose of any Shares if such sale or
disposal takes place outside of Canada on the facilities on which such Shares
are traded. This requirement should be satisfied if you sell Shares acquired
upon exercise of the Stock Option on the NYSE.

CHINA

Terms and Conditions

The following terms and conditions will apply if you are subject to exchange
control restrictions and regulations in China, including the requirements
imposed by the State Administration of Foreign Exchange (“SAFE”), as determined
by the Company in its sole discretion.

Retirement Eligible. The following provisions replace Section 6 of the Award
Agreement:

(a) If, at the time of your Termination of Employment, you attained age 55 and
have completed at least five years of service, provided that the sum of your age
and years of service with the Company is 65 or higher, your Stock Option will
vest and become exercisable pro rata (standard rounding to the nearest Share in
full month increments) based on (i) the number of whole months that you have
completed from the Grant Date through the end of the month in which your
Termination of Employment occurs, over the original number of months of the
vesting period, times (ii) the total number of Shares subject to the Stock
Option on the Grant Date minus (iii) the number of Shares subject to the Stock
Option previously vested under the Normal Vesting Terms, provided that (i) you
continue to satisfy all other applicable conditions as may be established by the
Committee on or prior to the date of your Termination of Employment with respect
to such continued vesting, (ii) you are not terminated for Cause and (iii) if
your Termination of Employment is due to your voluntary Retirement, you shall
have provided written notice to the Company of your Retirement at least six
months (or one year in the case of a Band 0, Band 1 or Band 2 Employee) prior to
your Retirement

(b) If you meet the requirements for retirement described in Section 6(a) on or
before your Termination of Employment, then any portion of the option that has
vested as of the date of your Termination of Employment will expire on the
earlier of (i) Expiration Date, and (ii) the six month anniversary of your
Termination of Employment.

16/21

--------------------------------------------------------------------------------

(c)        Notwithstanding the foregoing, if the Company receives an opinion of
counsel that there has been a legal judgment and/or legal development in your
jurisdiction that likely would result in the favorable retirement treatment,
which otherwise would apply to the Stock Option pursuant to this Section 6,
being deemed unlawful and/or discriminatory, then the Company will not apply the
favorable retirement treatment at the time of your termination and the Stock
Option will be treated as they would under the rules that otherwise would have
applied as if your termination did not qualify as a retirement pursuant to this
Section 6.

Payment of Exercise Price. The following provision supplements Section 10 of the
Award Agreement:

Notwithstanding any terms to the contrary in the Plan or the Award Agreement,
due to legal restrictions in China, you will be required to exercise your Stock
Option using a cashless sell-all exercise method pursuant to which all Shares
subject to the exercised Stock Option will be sold immediately upon exercise and
the proceeds of sale, less the Exercise Price, any Tax-Related Items and
broker’s fees or commissions, will be remitted to you in cash in accordance with
any applicable exchange control laws and regulations. You will not be permitted
to hold Shares after exercise. The Company reserves the right to provide
additional methods of exercise depending on the development of local laws.

Post-Termination Exercise Period. The following provisions supplement Sections
7, 8 and 9 of the Award Agreement:

Notwithstanding Sections 7, 8 and 9 herein, you may exercise the portion of your
Stock Option that has vested prior to your Termination of Employment by the
earlier of (a) the Expiration Date, and (b) ninety (90) days from the date of
your Termination of Employment. Any portion of the vested Stock Option that has
not been exercised as of the earlier of the two dates will be immediately
forfeited, and your rights with respect to such portion of your Stock Option
will end.

Exchange Control Requirements. You understand and agree that, pursuant to local
exchange control requirements, you will be required to repatriate the cash
proceeds from the cashless sell-all exercise of the Stock Option to China. You
further understand that, under applicable laws, such repatriation of your cash
proceeds will need to be effectuated through a special exchange control account
established by the Company, the Employer or any other Subsidiary, and you hereby
consent and agree that any funds realized under the Plan will be transferred to
such special account prior to being delivered to you. You also understand that
the Company will deliver the proceeds to you as soon as possible, but there may
be delays in distributing the funds to you due to exchange control requirements
in China. Proceeds may be paid to you in U.S. dollars or local currency at the
Company’s discretion. If the proceeds are paid to you in U.S. dollars, you may
be required to set up a U.S. dollar bank account in China so that the proceeds
may be deposited into this account. If the proceeds are paid to you in local
currency, the Company is under no obligation to secure any particular exchange
conversion rate and the Company may face delays in converting the proceeds to
local currency due to exchange control restrictions. You further agree to comply
with any other requirements that may be imposed by the Company in the future in
order to facilitate compliance with exchange control requirements in China.

17/21

--------------------------------------------------------------------------------

Additional Restrictions. The Stock Option will not vest and become exercisable,
and no Shares will be issued, unless the Company determines that such vesting,
exercise, and the issuance and delivery of Shares complies with all applicable
laws. Further, the Company is under no obligation to issue Shares if the
Company’s SAFE approval becomes invalid or ceases to be in effect by the time
you exercise the Stock Option.

GERMANY

There are no country-specific provisions.

HONG KONG

Terms and Conditions

Sale Restriction. In the event that Shares are issued to you or your estate or
heirs within six (6) months of the Grant Date, such Shares may not be sold prior
to the six-month anniversary of the Grant Date.

Notifications

Securities Law Information. WARNING: The contents of this document have not been
reviewed by any regulatory authority in Hong Kong. You should exercise caution
in relation to the Award. If you have any questions regarding the contents of
the Award Agreement or the Plan, you should obtain independent professional
advice. Neither the Award nor the issuance of Shares upon exercise of the Stock
Option constitutes a public offering of securities under Hong Kong law and is
available only to eligible employees and other service providers of the Company
or Subsidiaries. The Award Agreement, the Plan and other incidental
communication materials distributed in connection with the Stock Option (i) have
not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong and (ii), are intended only for the personal use of
each eligible employee or other service provider of the Company or Subsidiaries,
and may not be distributed to any other person.

INDIA

Terms and Conditions

Payment of Exercise Price. The following provision supplements Section 10 of the
Award Agreement:

Notwithstanding any terms to the contrary in the Plan or the Award Agreement,
you will be required to exercise your Stock Option using a cashless sell-all
exercise method pursuant to which all Shares subject to the exercised Stock
Option will be sold immediately upon exercise and the proceeds of sale, less the
Exercise Price, any Tax-Related Items and broker’s fees or commissions, will be
remitted to you in cash in accordance with any applicable exchange control laws
and regulations. You will not be permitted to hold Shares after exercise. The
Company reserves the right to provide additional methods of exercise depending
on the development of local laws.

18/21

--------------------------------------------------------------------------------

IRELAND

There are no country-specific provisions.

JAPAN

There are no country-specific provisions.

SINGAPORE

Terms and Conditions

Sale Restriction. You agree that any Shares acquired under the Plan will not be
offered for sale in Singapore prior to the six-month anniversary of the Grant
Date, unless such sale or offer is made pursuant to the exemptions under Part
XIII Division (1) Subdivision (4) (other than section 280) of the Securities and
Futures Act (Chapter 289, 2006 Ed.) (“SFA”), or pursuant to, and in accordance
with the condition of, any other applicable provision of the SFA.

Notifications

Securities Law Information. The Award is being made pursuant to the “Qualifying
Person” exemption under section 273(1)(f) of the SFA, under which it is exempt
from the prospectus and registration requirements and is not made with a view to
the underlying Shares being subsequently offered for sale to any other party.
The Plan has not been and will not be lodged or registered as a prospectus with
the Monetary Authority of Singapore.

SWITZERLAND

Notifications

Securities Law Information. Neither this document nor any other materials
relating to the Stock Option (i) constitutes a prospectus according to article
35 et seq. of the Swiss Federal Act on Financial Services (“FinSA”), (ii) may be
publicly distributed or otherwise made publicly available in Switzerland to any
person other than an employee of the Company or a Subsidiary, or (iii) has been
or will be filed with, approved or supervised by any Swiss reviewing body
according to article 51 FinSA or any Swiss regulatory authority, including the
Swiss Financial Market Supervisory Authority (FINMA).

UNITED KINGDOM

Terms and Conditions

Responsibility for Taxes. The following provisions supplement Section 12 of the
Award Agreement:

Without limitation to Section 12 of the Award Agreement, you hereby agree that
you are liable for all Tax-Related Items and hereby covenant to pay all such
Tax-Related Items, as and when requested by the Company or the Employer, as
applicable, or by Her Majesty’s Revenue &

19/21

--------------------------------------------------------------------------------

Customs (“HMRC”) (or any other tax authority or any other relevant authority).
You also hereby agree to indemnify and keep indemnified the Company and the
Employer, as applicable, against any Tax-Related Items that they are required to
pay or withhold or have paid or will pay on your behalf to HMRC (or any other
tax authority or any other relevant authority).

Notwithstanding the foregoing, if you are a director or executive officer of the
Company (within the meaning of Section 13(k) of the Exchange Act), the terms of
immediately foregoing provision will not apply. In this case, the amount of the
income tax not collected within ninety (90) days of the end of the U.K. tax year
in which an event giving rise to the Tax-Related Items occurs may constitute a
benefit to you on which additional income tax and National Insurance
contributions may be payable. You will be responsible for reporting and paying
any income tax due on this additional benefit directly to HMRC under the
self-assessment regime and for reimbursing the Company or the Employer, as
applicable, for the value of any National Insurance contributions due on this
additional benefit, which may be recovered from you by the Company or the
Employer at any time thereafter by any of the means referred to in this Section
12.

UNITED STATES

Terms and Conditions

Restrictive Covenants. Notwithstanding anything in the Award Agreement to the
contrary, by accepting the Award, you acknowledge, understand and agree to the
following provisions:

(a) Restrictions on Solicitation of Company’s Employees. You agree that during
your employment with your Employer, the Company and any Subsidiary and for a
period of twelve (12) months following your Termination of Employment, for any
reason, you will not, directly or indirectly, solicit or induce, or attempt to
solicit or induce, any employee or contract/temporary employee of the Company or
any of its Subsidiaries to leave his/her employment with the Company or
respective Subsidiary, or to otherwise hire or employ any employee of Company or
any of its Subsidiaries who at any time worked for, under, or with you.

The following provisions apply to all US employees except for those whose work
site is in California:

(a) Restrictions on Competition. You agree that during the period of your
employment with your Employer, the Company and any Subsidiary and for a period
of twelve (12) months following your Termination of Employment, for any reason,
you will not, in any country of the world in which you have done business on
behalf of your Employer, the Company or any Subsidiary at any time during the
last twelve (12) months prior to the date of your Termination of Employment,
engage in or enter into any kind of employment or gainful occupation, directly
or indirectly, in any Competing Business where your responsibilities include the
manufacture, sale, purchasing, research, development, or business plans of any
product, process, function or service which is directly competitive with or
similar to any Company or Subsidiary product, process, function or service that
you were exposed to within twelve (12) months prior to your Termination of
Employment. For purposes of this Agreement, the term “Competing Business” shall
mean any person or other entity which sells or attempts to sell any products or
services

20/21

--------------------------------------------------------------------------------

which are the same as or similar to the products and services sold, leased or
otherwise distributed by Company or any Subsidiary at any time during the last
twelve (12) months prior to your Termination of Employment, or which has under
development a product or service that is in competition with a product or
service, whether existing or under development, of Company or any Subsidiary.

(b) Restrictions on Solicitation of Company’s Customers. You agree that during
your employment with your Employer, Company and any Subsidiary and for twelve
(12) months following your Termination of Employment, for any reason, you will
not directly or indirectly encourage any customers or suppliers to refrain from
or stop doing business with the Company or any Subsidiary, either on your behalf
or on behalf of any other party or entity.

21/21

--------------------------------------------------------------------------------